PARIENTE, Judge.
This is a petition for writ of certiorari, wherein petitioner challenges the circuit court’s denial of his petition for writ of prohibition. We grant the petition in part, finding that the county court acted outside its jurisdiction by sentencing petitioner to terms of probation for violating municipal ordinances that at that time did not provide for probation as an alternate penalty.
Petitioner was sentenced to eight terms of probation for eight violations of the South Florida Building Code, adopted by the City of Fort Lauderdale in section 9-1 of its code. At the time probation was imposed, in 1991, city ordinance violations were punishable only by a maximum term of incarceration of up to ninety days, or a fine not exceeding $500, or both. Although the City of Fort Lauderdale has since revised its code to include probation as an alternate penalty, neither the city code nor the South Florida Building Code provided for probation at the time petitioner was sentenced. Thus, the imposition of probation upon petitioner was an unauthorized sentence. See Pridgen v. City of Auburndale, 430 So.2d 967 (Fla. 2d DCA 1983). Accordingly, we quash the circuit court’s denial of the writ of prohibition, and remand with directions for the county court to strike the sanctions of probation imposed, as well as the now pending violations of this unauthorized probation. We deny the petition as to all other points raised, finding these points to be without merit.
WARNER and STEVENSON, JJ., concur.